



Exhibit 10.3


March 28, 2018


Additional Performance Goal to 2018 Performance Share and Unit Awards


The Compensation Committee has approved adding an additional performance
objective aligned to the diversity and inclusion goal of improving employee
diversity at Grades 5 and above (and equivalents thereof) by 5 percentage points
(the “D&I Goal”) to the 2018 Performance Share and Unit awards made to all
executives at the level of Senior Vice President and above (and equivalents
thereof). Employee diversity encompasses women, persons of color, veterans,
individuals with disabilities and LGBTQ.
The level of achievement with respect to the D&I Goal can increase or decrease
the amount payable in respect of Performance Share and Unit awards by as much as
10% (the “D&I Modifier”). The D&I Modifier increases the maximum amount that may
be payable in respect of the Performance Share and Unit awards from 125% to
137.5% (i.e., 110% of current cap of 125%) if the maximum ROE goals are achieved
and the D&I Goal is met.
Because the decision to add the D&I Goal was made after the Compensation
Committee already approved the 2018 Performance Share and Unit awards, your
consent is required to add the D&I Goal and D&I Modifier to your 2018
Performance Share and Unit awards. You may evidence your consent to the addition
of the D&I Goal and D&I Multiplier by signing your name at the bottom of this
notice.
How the D&I Multiplier Will Work
We will first determine the level of achievement of the ROE objectives
applicable to the Performance Share and Unit awards. Then we will determine the
D&I Modifier by applying the following table:
D&I Percentage Change
Modifier to Calculated Award
+5% or more
1.10x
+3%
1.05x
+1%
1.00x
No Change
0.95x
- 1%
0.93x
-2% or less
0.90x

At a D&I Percentage Change between any two of the stated levels, the D&I
Modifier will be determined by mathematical interpolation between those stated
levels.


The D&I Percentage Change will be calculated by determining the Employee
Diversity percentage of the total number of executives in Grades 1-5 (and the
equivalents thereof) at December 31, 2020 and subtracting from that percentage
the Employee Diversity percentage of the total number executives in Grades 1-5
(and the equivalents thereof) at December 31, 2017.
Example
Assume that a Performance Share and Unit award in respect of 5,000 shares would
have been earned at 125% achievement, based on the ROE objectives being achieved
at maximum. Thus, before application of the D&I Modifier a participant would
have earned 6,250 shares (5,000 times 125%).
If the D&I Goal is fully achieved, the D&I Modifier would increase the award
payable by 10%. The participant would earn 625 additional shares for a total
award of 6,875 shares.
If there is no change in the D&I Percentage, the D&I Modifier would decrease the
award by 5%, and the participant would receive 312 less shares for a total award
of 5,938 shares.
If the D&I Percentage is -2% or lower, the D&I Modifier would decrease the award
earned by 10%. The participant would receive 625 less shares for a total award
of 5,625 shares.





--------------------------------------------------------------------------------





Consent
To provide your consent to the addition of the D&I Goal and the D&I Performance
Modifier to your 2018 Performance Share and Unit awards, please sign, complete
the bottom portion and return to Daisy Rivera, 17 Plaza (NJ-01-17-01), by April
13, 2018.


Signature:________________________


Print Name: _________________________


Date:__________________________________
  





